Order entered April 23, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01337-CV

                     PAULA MOORE & ALL OCCUPANTS, Appellants

                                                 V.

                           J.P. MORGAN CHASE BANK, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05404-E

                                             ORDER
       We GRANT appellants’ motion for extension of time to file brief and ORDER the brief

tendered to the Clerk of the Court April 21, 2014 filed as of the date of this order.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE